Order entered July 29, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00014-CV

         BURLINGTON RESOURCES OIL & GAS COMPANY LP, Appellant

                                            V.

   VERDE MINERALS, LLC, LIGHTHOUSE MANAGEMENT GROUP, INC., AND
            DAVID WEINER, ANCILLARY RECEIVER, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-13916

                                        ORDER
                Before Chief Justice Wright and Justices Brown and Stoddart

      We DIRECT the Clerk of this Court to issue the mandate forthwith.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE